Grant, J.
(after stating the facts). Defendant’s counsel insist that there was no negligence on the part of the defendant, and that the plaintiff was guilty of contributory negligence in jumping from the buggy. The defendant, both in reason and under the authorities cited by the defendant, could not be held liable for the commotion of leaves and dust caused by running at the ordinary and lawful rate of speed. The case was not submitted to the jury upon that theory.
The evidence on the part of the plaintiff tended to show a speed as high as 20 miles an hour, and that this unusual *265rate of speed caused an unusual commotion of leaves and ■dust, which frightened the horse.
The motorman admitted that, when he saw the horse .appeared to be frightened, he did not at once bring his car under control, but gradually reduced its speed. There were other vehicles in this narrow space, and we think it was the duty of the motorman, on seeing that any horse in such a place was frightened, to immediately bring his •car under control, so far as it was possible for him to do so.
The plaintiff was not, as a matter of law, guilty of contributory negligence. We cannot say that it was an imprudent thing for her to alight for the purpose of getting ■the frightened horse by the head, in the attempt to hold him while the car passed. She was obliged to act quickly. •She could not tell the*speed of the car, or the exact distance it was from her when she began to alight. It may have seemed to her that there was ample time for her to •alight and seize the horse by the head before the car passed.
The questions of negligence on the part of the defendant and of the plaintiff were properly submitted to the jury. This casé is ruled by the following decisions, and the cases which are there cited: Chauvin v. Railway, 135 Mich. 85; Selleck v. Railway Co., 93 Mich. 375; McClellan w. Railway Co., 105 Mich. 101; Montgomery v. Railway Co., 103 Mich. 46.
Judgment affirmed.
The other Justices concurred.